DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 5/11/22 has been entered.


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Robert Kalinsky on 5/13/22. 
The application has been amended as follows:
In the claims: 
	17. (Currently Amended) A non-mydriatic fundus imaging apparatus, comprising: 
	a first light-emitting diode (LED) array; 
	a second LED array; 
	an image sensor array including a plurality of rows of pixels, the image sensor array configured for global shutter operation; 
	a processing unit; and 
	memory storing instructions that, when executed by the processing unit, cause the non- mydriatic fundus imaging apparatus to: 
	during a first time period, illuminate the first LED array; 
	capture a first image by exposing, during the first time period, a first portion of the plurality of rows of pixels as global shutter operation; 
	during a second time period, illuminate the second LED array; and 
	capture a second image by exposing, during the second time period, a second portion of the plurality of rows of pixels as global shutter operation, wherein the second portion is different from the first portion.

Allowable Subject Matter
Claim(s) 1-18 is/are allowed. The reasons for allowance are described in the office action dated 3/23/22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234